                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                       :
                                               :
        versus                                 :     CRIMINAL NO. 13-105-SDD-RLB
                                               :
ASHLEY D. RICKS-STAMPLEY                       :


                                     RULING & ORDER

        This matter is before the Court on the Defendant’s Motion to Reduce Sentence,1

Motion,2 and Motion to Compel.3 The Government responded to these motions,4 and

Defendant filed a Reply.5 Despite repeated denials by the Fifth Circuit for authorization

to file successive § 2255 motions, which these motions are regardless of their monikers,

Defendant persists, further ignoring the warning from the Fifth Circuit that her continued

pursuit of relief that has been denied would be met with sanctions. Indeed, Defendant

was explicitly warned by the Fifth Circuit:

        Ricks-Stampley has not heeded our warning that the filing of frivolous,
        repetitive, or otherwise abusive pleadings would subject her to sanctions.
        Accordingly, she is ORDERED to pay a monetary sanction in the amount of
        $100, payable to the Clerk of this court. Ricks-Stampley is BARRED from
        filing in this court, or in any court subject to this court’s jurisdiction, any
        challenge to these convictions or sentences until the sanction is paid in full,
        unless she first obtains leave of the court in which she seeks to file the
        challenge. We again WARN Ricks-Stampley that future frivolous, repetitive,
        or otherwise abusive filings regarding these convictions and sentences, in

1
  Rec. Doc. No. 88.
2
  Rec. Doc. No. 89.
3
  Rec. Doc. No. 91.
4
  Rec. Doc. No. 93.
5
  Rec. Doc. No. 95.
53069
                                                                                    Page 1 of 2
        this court, or any court subject to this court’s jurisdiction, will subject her to
        additional and progressively more severe sanctions.6

        Accordingly, the Motion to Reduce Sentence,7         Motion,8 and Motion to Compel9

filed by Defendant-Petitioner Ashley Ricks-Stampley are DENIED. Further, Defendant-

Petitioner Ashley Ricks-Stampley is hereby BARRED from filing any documents in this

Court without first receiving authorization from the United States Court of Appeals for the

Fifth Circuit.    Further disregard for this Order will subject Defendant to immediate

monetary sanctions, payable to the Clerk of Court for the United States District Court of

Middle District of Louisiana.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on August 16, 2019.




                                             S
                                             CHIEF JUDGE SHELLY D. DICK
                                             UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF LOUISIANA




6
  Rec. Doc. No. 87 (emphasis in original).
7
  Rec. Doc. No. 88.
8
  Rec. Doc. No. 89.
9
  Rec. Doc. No. 91.
53069
                                                                                       Page 2 of 2
